Exhibit 10.3

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) is made this 6th day of October
2006, effective as of June 13, 2006 (the “Effective Date”), by and between
PINNACLE ENTERTAINMENT, INC., a Delaware corporation (the “Company”), and JOHN
A. GODFREY, an individual (“Executive”), with respect to the following facts and
circumstances:

RECITALS

The Company and Executive have entered into an Employment Agreement effective as
of August 13, 2002 (the “Original Agreement”) pursuant to which Executive serves
as Executive Vice President, General Counsel and Secretary of the Company. The
Board of Directors of the Company (the “Board”) has determined that it is in the
best interests of the Company and its stockholders to assure that the Executive
will continue to serve in such capacities beyond the term provided for in the
Original Agreement and, further, to assure that the Company will have the
continued dedication of Executive, notwithstanding the possibility, threat or
occurrence of a Change of Control (as defined herein). The Board believes it is
imperative to diminish the inevitable distraction of Executive by virtue of the
personal uncertainties and risks created by a pending or threatened Change of
Control and to encourage Executive’s full attention and dedication to the
Company, particularly in the event of any threatened or pending Change of
Control, and to provide Executive with compensation and benefits arrangements
upon a Change of Control that ensure that the compensation and benefits
expectations of Executive will be satisfied and that are competitive with those
of other corporations. Therefore, in order to accomplish these objectives, the
Board has caused the Company to supersede the Original Agreement by entering
into this Agreement and in consideration of the terms and conditions set forth
in this Agreement, Executive has agreed to terminate the Original Agreement and
to enter into this Agreement.

NOW, THEREFORE, in consideration of the mutual promises, covenants and
agreements set forth herein, the parties hereto agree as follows:

ARTICLE 1.

EMPLOYMENT AND TERM

1.1 Employment. The Company agrees to engage Executive in the capacity as
Executive Vice President, General Counsel and Secretary of the Company, and
Executive hereby accepts such engagement by the Company upon the terms and
conditions specified below.

1.2 Term. The term of this Agreement shall commence as of the Effective Date
and, unless earlier terminated under Article 6 below, shall continue in force
until June 13, 2009, provided that commencing on June 13, 2008 and as of June 13
of each year thereafter (a “Renewal Date”), this Agreement shall automatically
renew for additional one-year periods (each, a “Renewal Period”), unless either
party gives notice of non-renewal at least ninety (90) days prior to the next
Renewal Date. The term of this Agreement, including any Renewal Periods, is
referred to as the “Term.”



--------------------------------------------------------------------------------

ARTICLE 2.

DUTIES OF EXECUTIVE

2.1 Duties. Executive shall perform all the duties and obligations generally
associated with the positions of Executive Vice President, General Counsel and
Secretary subject to the control and supervision of the Company’s Chief
Executive Officer (the “Chief Executive Officer”), and such other executive
duties consistent with the foregoing as may be assigned to him from time to time
by the Chief Executive Officer. Executive shall perform the services
contemplated herein faithfully, diligently, to the best of his ability and in
the best interests of the Company. Executive shall at all times perform such
services in compliance with, and to the extent of his authority, shall to the
best of his ability cause the Company to be in compliance with, any and all
laws, rules and regulations applicable to the Company of which Executive is
aware. Executive may rely on the Company’s inside counsel and outside lawyers in
connection with such matters. Executive shall, at all times during the Term, in
all material respects adhere to and obey any and all written internal rules and
regulations governing the conduct of the Company’s employees, as established or
modified from time to time; provided, however, in the event of any conflict
between the provisions of this Agreement and any such rules or regulations, the
provisions of this Agreement shall control.

2.2 Location of Services. Executive’s principal place of employment shall be at
the Company’s headquarters in Las Vegas, Nevada, or at such other location as
Executive and the Chief Executive Officer shall agree upon. Executive
understands he will be required to travel to the Company’s various operations as
part of his employment.

2.3 Exclusive Service. Except as otherwise expressly provided herein, Executive
shall devote his entire business time, attention, energies, skills, learning and
best efforts to the business of the Company. Executive may participate in
social, civic, charitable, religious, business, educational or professional
associations so long as such participation does not materially interfere with
the duties and obligations of Executive hereunder. This Section 2.3, however,
shall not be construed to prevent Executive from making passive outside
investments so long as such investments do not require material time of
Executive or otherwise interfere with the performance of Executive’s duties and
obligations hereunder. Executive shall not make any investment in an enterprise
that competes with the Company without the prior written approval of the Company
after full disclosure of the facts and circumstances; provided, however, that
this sentence shall not preclude Executive from owning up to one-half percent
(0.5%) of the securities of a publicly traded entity (a “Permissible
Investment”). During the Term, Executive shall not directly or indirectly work
for or provide services to or, except as permitted above, own an equity interest
in any person, firm or entity engaged in the casino gaming, card club or horse
racing business. In this regard, and for purposes of this section only,
Executive acknowledges that the gaming industry is national in scope and that
accordingly this covenant shall apply throughout the United States.

 

2



--------------------------------------------------------------------------------

ARTICLE 3.

COMPENSATION

3.1 Base Salary. In consideration for Executive’s services hereunder, the
Company shall pay Executive an annual base salary, effective as of June 13,
2006, at the rate of not less than Four Hundred Twenty-Five Thousand Dollars
($425,000) per year during each of the years of the Term; payable in accordance
with the Company’s regular payroll schedule from time to time (less any
deductions required for Social Security, state, federal and local withholding
taxes, and any other authorized or mandated similar withholdings). Executive’s
annual base salary shall be reviewed by the Chief Executive Officer and, if
appropriate, the Compensation Committee of the Board (the “Committee”) at least
annually beginning no more than twelve (12) months from the date hereof and may
be increased (but not decreased) at the discretion of the Board. If Executive’s
annual salary is increased, the increased amount shall not be reduced for the
remainder of the Term.

3.2 Annual and Other Bonuses. Executive shall be entitled to earn bonuses with
respect to each year of the Term during which Executive is employed under this
Agreement in the discretion of the Chief Executive Officer and, if appropriate,
the Committee. Any such bonus earned by Executive shall be paid annually within
ninety (90) days after the conclusion of the Company’s fiscal year, except for
any portion of the bonus which is subject to required deferral by the Company
and except for any portion of the bonus which Executive shall elect to defer.
Bonuses relative to partial years (or a termination caused by death or
disability) shall be prorated. Executive may also receive special bonuses in
addition to his annual bonus eligibility at the discretion of the Chief
Executive Officer and, if appropriate, the Committee.

3.3 Stock Options. Prior to June 13, 2008 and at appropriate times thereafter
(no less frequently than within forty (40) months of the prior review), the
Committee shall review Executive’s long-term compensation and, in consultation
with the Chief Executive Officer, shall consider granting additional stock
options and/or other long term incentive compensation.

ARTICLE 4.

EXECUTIVE BENEFITS

4.1 Vacation. In accordance with the general policies of the Company applicable
generally to other senior executives of the Company pursuant to the Company’s
personnel policies from time to time, Executive shall be entitled to not less
than four weeks vacation each calendar year, without reduction in compensation

4.2 The Company Employee Benefits. Executive shall receive all group insurance
and pension plan benefits and any other benefits on the same basis as they are
available generally to other senior executives of the Company under the Company
personnel policies in effect from time to time.

4.3 Benefits. Executive shall receive all other such benefits as the Company may
offer to other senior executives of the Company generally under the Company
personnel plans,

 

3



--------------------------------------------------------------------------------

practices, policies and programs in effect from time to time, such as health and
disability insurance coverage and paid sick leave. In the event that the
Company’s group health plan does not cover the annual physical examination of
Executive and Executive’s spouse, if any, or any pregnancy of Executive’s
spouse, if any, the Company shall bear the cost of such examinations or the
medical costs of such pregnancy.

4.4 Indemnification. Executive shall have the benefit of indemnification to the
fullest extent permitted by applicable law, which indemnification shall continue
after the termination of this Agreement for such period as may be necessary to
continue to indemnify Executive for his acts while an officer of the Company. In
addition, the Company shall cause Executive to be covered by the current
policies of directors and officers liability insurance in accordance with their
terms, to the maximum extent of the coverage available for any director or
officer of the Company. The Company shall use commercially reasonable efforts to
cause the current policies of directors and officers liability insurance to be
maintained throughout the term of Executive’s employment with the Company and
for such period thereafter as may be necessary to continue to cover acts of
Executive during the term of his employment (provided that the Company may
substitute therefor, or allow to be substituted therefor, policies of at least
the same coverage and amounts containing terms and conditions which are, in the
aggregate, no less advantageous to the insured in any material respect). In the
event of any merger or other acquisition of the Company, the Company shall no
later than immediately prior to consummation of such transaction purchase the
longest applicable “tail” coverage available under the directors and officers
liability insurance in effect at the time of such merger or acquisition.

ARTICLE 5.

REIMBURSEMENT FOR EXPENSES

5.1 Executive shall be reimbursed by the Company for all ordinary and necessary
expenses incurred by Executive in the performance of his duties or otherwise in
furtherance of the business of the Company in accordance with the policies of
the Company in effect from time to time. Executive shall keep accurate and
complete records of all such expenses, including but not limited to, proof of
payment and purpose. Executive shall account fully for all such expenses to the
Company.

ARTICLE 6.

TERMINATION

6.1 Termination for Cause. Without limiting the generality of Section 6.2, the
Company shall have the right to terminate Executive’s employment, without
further obligation or liability to Executive, upon the occurrence of any one or
more of the following events, which events shall be deemed termination for cause
(“Cause”).

6.1.1 Failure to Perform Duties. If Executive neglects to perform the material
duties of his employment under this Agreement in a professional and businesslike
manner, other than due to his disability (except due to substance or alcohol
abuse), after having received written notice specifying such failure to perform
and a reasonable opportunity to perform.

 

4



--------------------------------------------------------------------------------

6.1.2 Willful Breach. If Executive willfully commits a material breach of this
Agreement and fails to cure such breach within thirty (30) days of written
notice thereof or a material willful breach of his fiduciary duty to the
Company.

6.1.3 Wrongful Acts. If Executive is convicted of a felony involving acts of
moral turpitude or commits fraud, misrepresentation, embezzlement or other acts
of material misconduct against the Company (including violating or condoning the
violation of any material rules or regulations of gaming authorities which could
have a material adverse effect on the Company) that would make the continuance
of his employment by the Company materially detrimental to the Company.

6.1.4 Death or Disability. Executive’s employment shall terminate automatically
if Executive dies during the Term. If Executive is physically or mentally
disabled from the performance of a major portion of his duties for a continuous
period of one hundred eighty (180) days or greater, which determination shall be
made in the reasonable exercise of the Company’s judgment, the Company may
terminate Executive’s employment due to his disability; provided, however, if
Executive’s disability is the result of a serious health condition as defined by
the federal Family and Medical Leave Act (or its Nevada equivalent) (“FMLA”),
Executive’s employment shall not be terminated due to such disability at any
time during or after any period of FMLA-qualified leave except as permitted by
FMLA; provided, however, that if Executive is thereafter terminated due to such
disability, his severance benefits shall be reduced by all compensation paid
during the disability period in which FMLA or the Nevada equivalent prevented
termination and the period of extended health and medical coverage continuation
shall be reduced by the length of time of such FMLA covered disability. If there
should be a dispute between the Company and Executive as to Executive’s physical
or mental disability for purposes of this Agreement, the question shall be
settled by the opinion of an impartial reputable physician or psychiatrist
agreed upon by the parties or their representatives, or if the parties cannot
agree within ten days after a request for designation of such party, then a
physician or psychiatrist designed by the Clark County Medical Association. The
certification of such physician or psychiatrist as to the questioned dispute
shall be final and binding upon the parties hereto.

6.1.5 Failure To Be Licensed. If Executive fails to be licensed in all
jurisdictions in which the Company or its subsidiaries has gaming facilities
within the date required by any jurisdiction, or if any of such licenses shall
be revoked or suspended at any time during the Term, then the Company may by
written notice to Executive terminate the Agreement for Cause. Executive agrees
to promptly submit to the licensing requirements of all jurisdictions in which
the Company or its subsidiaries does business. The Company shall bear all
expenses incurred in connection with such licenses.

6.2 Termination Without Cause. Notwithstanding anything to the contrary herein,
the Company shall have the right to terminate Executive’s employment under this
Agreement at any time without Cause by giving notice of such termination to
Executive. Failure by the Company to extend the Term for any Renewal Period
shall not be a termination of this Agreement without cause.

6.3 Termination by Executive for Good Reason. Executive may terminate his
employment under this Agreement on thirty (30) days prior notice to the Company
for good

 

5



--------------------------------------------------------------------------------

reason (“Good Reason”). For purposes of this Agreement, “Good Reason” shall mean
and be limited to (a) a material breach of this Agreement by the Company
(including without limitation any material reduction in the authority, duties or
responsibilities of Executive, or any relocation of his or its principal place
of business outside the greater Las Vegas metropolitan area (without Executive’s
consent) and the failure of the Company to remedy such breach within thirty
(30) days after written notice (or as soon thereafter as practicable so long as
it commences effectuation of such remedy within such time period and diligently
pursues such remedy to completion as soon as practicable); or (b) a change of
control with respect to the Company (a “Change of Control”) followed by (i) any
diminution of Executive’s authority, duties or responsibilities as set forth in
Section 2.1; or (ii) during the first twelve (12) months following a Change of
Control, the failure of the Company to award Executive an annual bonus equal to
at least seventy-five percent (75%) of the average amount of the annualized
bonus paid to Executive for the last two (2) full years; or (iii) Executive’s
termination by the Company other than at the end of the Term of this Agreement;
or (iv) termination of his employment by Executive in his sole and absolute
discretion at any time during the twelve (12) months immediately following the
first anniversary date of the Change of Control. For purposes of this Agreement,
a “Change of Control” shall mean:

1. The acquisition by any individual, entity or group (within the meaning of
Section 13(d)((3) or 14(d)(2) of the Securities Exchange Act of 1934, as amended
(the ‘Exchange Act”) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (A) the
then-outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (B) the combined voting power of the then outstanding voting
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however,
that, for purposes of this clause 1., the following acquisitions shall not
constitute a Change of Control: (i) any acquisition directly from the Company;
(ii) any acquisition by the Company; (iii) any acquisition by any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
subsidiary; or (iv) any acquisition by any corporation pursuant to a transaction
that complies with clauses 3(A), 3(B) and 3(C) below.

2. Individuals who, as of the date hereof, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of the Board;
provided, however, that any individual becoming a director subsequent to the
date hereof whose election, or nomination for election by the Company’s
stockholders, was approved by a vote of at least a majority of the directors
then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board.

3. Consummation of a reorganization, merger, consolidation or a sale or other
disposition of all or substantially all of the assets of the Company (each a
“Business Combination”), in each case, unless following such Business
Combination, (A) all or substantially all of the individuals and entities that
were the beneficial owners of the Outstanding Company Common Stock and the
Outstanding Company Voting Securities immediately prior to such Business
Combination beneficially own, directly or indirectly, more than 50% of the then

 

6



--------------------------------------------------------------------------------

outstanding shares of common stock and the combined voting power of the then
outstanding voting securities entitled to vote generally in the election of
directors, as the case may be, of the corporation resulting from such Business
Combination (including without limitation a corporation that, as a result of
such transaction, owns the Company or all or substantially the same proportions
as their ownership immediately prior to such Business Combination of the
Outstanding Company Common Stock and the Outstanding company Voting Securities,
as the case may be, (B) no Person (excluding any corporation resulting from such
Business Combination or any employee benefit plan (or related trust) of the
Company or such corporation resulting from such Business Combination)
beneficially owns, directly or indirectly, 20% or more of, respectively, the
then outstanding shares of common stock of the corporation resulting from such
Business Combination or the combined voting power of the then outstanding voting
securities of such corporation, except to the extent that such ownership existed
prior to the Business Combination, and (C) at least a majority of the members of
the Board of Directors of the corporation resulting from such Business
Combination were members of the Incumbent Board at the time of the execution of
the initial agreement or of the action of the Board providing for such Business
Combination; or

4. Approval by the stockholders of the Company of a complete liquidation or
dissolution of the Company.

6.4 Effectiveness on Notice. Any termination under this Section 6 shall be
effective upon receipt of notice by Executive or the Company, as the case may
be, of such termination or upon such other later date as may be provided herein
or specified by the Company or Executive in the notice (the “Termination Date”),
except as otherwise provided in this Section 6.

6.5 Effect of Termination.

6.5.1 Payment of Salary and Expenses Upon Termination. If this Agreement is
terminated, all benefits provided to Executive by the Company hereunder shall
thereupon cease, except as provided in this Section 6.5, and the Company shall
pay or cause to be paid to Executive all accrued but unpaid base salary, any
compensation previously voluntarily deferred by Executive (together with any
accrued interest or earnings thereon) and vacation benefits. In addition,
promptly upon submission by Executive of his unpaid expenses incurred prior to
the Termination Date and owing to Executive pursuant to Article 5, reimbursement
for such expenses shall be made. If the Agreement is terminated for “Cause,”
Executive shall not be entitled to receive any payments other than as specified
in this Section 6.5.1, and provided that Executive may exercise any vested
options.

6.5.2 Termination Due to Death or Disability. If the Company terminates
Executive due to death or disability, the following shall apply:

 

  (a)

Executive shall be entitled to an amount equal to the sum of (i) Executive’s
annual base salary in effect on the date of termination; plus (ii) the greater
of the amount of Executive’s bonus (including all deferred amounts) in the year
prior to such termination or the average of the annual bonuses (including all
deferred amounts) paid to Executive in the three (3) consecutive years prior to
the

 

7



--------------------------------------------------------------------------------

 

year of termination (the “Bonus Amount”) times (iii) one hundred fifty percent
(150%) of the sum of (i) and (ii) above (the “Death or Disability Severance
Benefit”); provided that in the event of death, the amount of such Death
Severance Benefit shall be reduced by the amount of any life insurance provided
by the Company; and, provided, further, that the amount of such Disability
Severance Benefit shall be reduced under the circumstances specified in
Section 6.1.4 and in this Section 6.5.2. In addition, Executive shall be
entitled to receive any amounts payable under Section 6.5.1 above and a pro rata
bonus for the year of termination (which bonus shall be calculated by taking the
Bonus Amount and multiplying it by a fraction, the numerator of which is the
number of days in the year in which Executive was employed before termination
and the denominator of which is 365). The base salary component of the Death or
Disability Severance Benefit shall be payable to Executive or his estate monthly
in equal installments over a period of eighteen (18) months after the
termination of Executive’s employment (the “Death or Disability Severance
Benefit Period”) and the bonus component shall be paid when bonuses are paid to
Company officers relative to the year in question; provided that if during such
period a Change of Control shall occur, the full amount of any unpaid Death or
Disability Severance Benefit shall be paid to Executive or his estate in a lump
sum. If, during the Disability Severance Benefit Period Executive is able to
work in capacities similar to those for which he is employed hereunder, he shall
have a duty to seek employment and to advise the Company of all compensation
paid or payable to him from such employment. Such amounts shall reduce the
amount of Disability Severance Benefits payable by the Company hereunder.

 

  (b) Any outstanding unvested stock options at the date of termination which
would otherwise vest during the eighteen (18) months following termination shall
immediately become vested and may be exercised in accordance with their terms.
The remaining unvested options shall immediately terminate.

 

  (c)

Executive shall also be entitled to receive health benefits coverage for
Executive and his dependents, and disability insurance coverage for Executive,
under the same plan(s) or arrangement(s) under which Executive was were covered
immediately before his termination of employment or plan(s) established or
arrangement(s) provided by the Company or any of its Subsidiaries thereafter for
the benefit of senior executives (“Health and Disability Coverage
Continuation”). Such health benefits and disability coverage shall be paid for
by the Company to the same extent as if Executive were still employed by the
Company, and Executive, or his Dependents in the event of his death, will be

 

8



--------------------------------------------------------------------------------

 

required to make such payments as Executive would be required to make if
Executive were still employed by the Company. The benefits provided under this
Section 6.5.2(c) shall continue until the earliest of (a) five (5) years;
(b) the date on which Executive ceases to be disabled during the five (5) year
period; and (c) the date Executive (and in the case of his dependents, the
dependents) becomes covered or eligible for coverage under any other group
health plan or group disability plan (as the case may be) not maintained by the
Company or any of its Subsidiaries; provided, however, that if such other group
health plan excludes any pre-existing condition that Executive or Executive’s
dependents may have when coverage under such group health plan would otherwise
begin, coverage under this Section 6.5.2(c) shall continue (but not beyond the
period described in clause (a) of this sentence) with respect to such
pre-existing condition until such exclusion under such other group health plan
lapses or expires. In the event Executive is required to make an election under
Sections 601 through 607 of the Employee Retirement Income Security Act of 1974,
as amended (commonly known as COBRA) to qualify for the benefits described in
this Section 6.5.2(c), the obligations of the Company and its Subsidiaries under
this Section 6.5.2(c) shall be conditioned upon Executive’s timely making such
an election.

 

  (d) The provisions of Sections 7.4, 7.5, 7.6 and 7.7 shall apply both during
and after the termination of the Disability Severance Benefit Period.

6.5.3 Termination Without Cause or Termination by Executive for Good Reason
Other than in Connection with a Change of Control. If the Company terminates
Executive without Cause or Executive terminates for Good Reason other than in
connection with a Change of Control as contemplated by Section 6.5.4, the
following shall apply:

 

  (a)

Executive shall be entitled to receive an amount equal to one hundred fifty
percent (150%) times (i) Executive’s annual base salary (the “Base Severance
Benefit”) in effect on the date of termination; plus (ii) the Bonus Amount,
excluding any deferred bonus which was at the Company’s election rather than
Executive’s. The Base Severance Benefit shall be paid to Executive in equal
monthly installments over eighteen (18) months immediately following the date of
termination in accordance with the Company’s regular salary payment schedule
from time to time. The Bonus Amount shall be paid at the same time as annual
bonuses are paid to Company officers relative to the year in question. In
addition, Executive shall be entitled to receive any amounts payable under
Section 6.5.1 above and a pro rata annual bonus for the year of termination
calculated and payable as provided in Section 6.5.2(a). The payments
contemplated herein

 

9



--------------------------------------------------------------------------------

 

shall not be subject to any duty of mitigation by Executive nor to offset for
any income earned by Executive following termination.

 

  (b) In addition to those already vested, all of Executive’s outstanding stock
options which would have vested in the eighteen (18) months following
termination shall be fully vested and exercisable as of the date of termination.
Any remaining unvested options shall immediately terminate.

 

  (c) Executive shall also be entitled to receive Health and Disability Coverage
Continuation for himself and his dependents, as applicable, on the terms
provided in Section 6.5.2(c) above; provided that the maximum continuation
period shall be eighteen (18) months from the date of termination.

 

  (d) The provisions of Sections 7.3, 7.5, 7.6 and 7.7 shall apply from the date
of termination, but the provisions of Section 7.4 (“Covenant Not to Compete”)
shall not apply.

6.5.4 Termination Without Cause or Termination by Executive for Good Reason on
or Within Six (6) Months Prior to or Within the Twenty-Four (24) Months After a
Change of Control. If the Company terminates Executive without Cause or
Executive terminates for Good Reason on or within either six (6) months prior to
or within twenty-four (24) months after a Change of Control, or if Executive
terminates in his sole and absolute discretion within the twelve (12) months
immediately following the first anniversary date of a Change of Control, the
following shall apply:

 

  (a) The Company shall pay to Executive in lieu of the Base Severance Benefit,
in a lump sum as soon as practicable, but in no event later than thirty
(30) days after the termination of Executive’s employment, an amount (the
“Change of Control Severance Benefit”) equal to two (2) times Executive’s annual
base salary in effect on the date of termination , plus two (2) times the
largest annual bonus (including all deferred amounts) that was paid to Executive
during the three (3) years preceding the Change of Control; plus a pro rated
bonus for the year of termination (which bonus shall be calculated by taking the
Bonus Amount and multiplying it as provided in section 6.5.2(a). In addition to
those already vested, all unvested stock options held by Executive shall be
immediately and fully vested and exercisable by Executive, and (iii) Executive
shall also be entitled to receive any amounts payable under Section 6.5.1, plus
a continuation of health and disability insurance coverage as specified in
Section 6.5.2(c).

 

  (b)

The “Covenant Not to Compete” set forth in Section 7.4 below shall not apply in
any respect to Executive (and Executive’s compliance therewith shall not be a
condition to the Company’s

 

10



--------------------------------------------------------------------------------

 

obligations hereunder), and the term of the “No Hire Away Policy” in Section 7.5
shall be limited to six (6) months from the date of termination.

 

  (c) Notwithstanding anything contained herein, if a Change of Control occurs
and the Executive’s employment with the Company is terminated by the Company
without Cause prior to the Change of Control, such termination of employment
shall be deemed to occur after the Change of Control if such termination (i) was
at the request of, or in response to actions taken by, a third party who has
taken steps reasonably calculated to effect the Change of Control or (ii) occurs
within six (6) months before the date of any Change of Control.

6.5.5 Additional Payments. In the event that any payments that Executive may
receive under this Agreement or otherwise shall constitute a change in control
payments under Section 280G of the Code which would subject Executive to an
excise tax under Section 4999 of the Code, Executive shall be entitled to
receive additional tax gross-up payments from the Company as set forth in
Appendix A hereto. Notwithstanding the foregoing provisions of this
Section 6.5.5, if it shall be determined that Executive is entitled to the Gross
Up Payment, but that the Payments do not exceed 105% of the greatest amount that
could be paid to Executive such that the receipt of the Payments would not give
rise to any Excise Tax (the “Reduced Amount”), then no Gross Up Payment shall be
made to Executive and the Payments, in the aggregate, shall be reduced to the
Reduced Amount. If the Company elects to provide coverage under
Section 6.5.2(c), 6.5.3(c) or 6.5(b) under self-insured insurance plans rather
than under insurance policies, the Company shall indemnify Executive for any tax
liability he incurs on payment of claims under the insurance plans that he would
not have incurred if the claims had been paid under insurance policies. The
Company shall pay to Executive a payment (the “Gross Up Payment”) in an amount
such that, after payment by Executive of all income taxes and the excise tax
imposed by Internal Revenue Code Section 4999, or any similar provision of state
or local tax law (the “Excise Tax”) imposed on benefits under this agreement, on
all other payments from the Company to Executive in the nature of compensation,
and on the Gross Up Payment itself, and any interest or penalties (other than
interest and penalties imposed by reason of Executive’s failure to file timely
tax returns or to pay taxes shown due on such returns and any tax liability,
including interest and penalties, unrelated to the Excise Tax or the Gross Up
Amount), Executive shall be placed in the same tax position with respect to
benefits under this Agreement and all other payments from the Company to
Executive in the nature of compensation as Executive would have been if the
Excise Tax had never been enacted.

 

11



--------------------------------------------------------------------------------

6.5.6 I.R.C. Section 409A. Notwithstanding anything in this Agreement to the
contrary, no payment under this Agreement shall be made to Executive at a time
or in a form that would subject Executive to the penalty tax of Section 409A of
the Code (the “409A Tax:”). If any payment under any other provision of the
Agreement would, if paid at the time or in the form called for under such
provision, subject Executive to the 409A Tax, such payment (the “Deferred
Amount”) shall instead be paid at the earliest time that it could be paid
without subjecting Executive to the 409A Tax, and shall be paid in a form that
would not subject Executive to the 409A Tax, such payment shall be made in the
form that would result in the earliest payment that would not subject Executive
to the 409A Tax. The Deferred Amount shall accrue simple interest at the prime
rate of interest as published by the Bank of America during the deferral period
and shall be paid with the Deferred Amount. The Company will place an amount in
a “rabbi trust” with an independent trustee reasonably acceptable to Executive
equal to the Deferred Amount plus the interest that will accrue thereon.

6.5.7 Suspension. In lieu of terminating Executive’s employment hereunder for
Cause under Section 6.1, the Company shall have the right, at its sole election,
to suspend the performance of duties by Executive under this Agreement during
the continuance of events or circumstances under Section 6.1 for an aggregate of
not more than thirty (30) days during the Term (the “Default Period”) by giving
Executive written notice of the Company’s election to do so at any time during
the Default Period. The Company shall have the right to extend the Term beyond
its normal expiration date by the period(s) of any suspension(s). The Company’s
exercise of its right to suspend the operation of this Agreement shall not
preclude the Company from subsequently terminating Executive’s employment
hereunder. Executive shall not render services to any other person, firm or
corporation in the casino business during any period of suspension. Executive
shall be entitled to continued compensation and benefits pursuant to the
provisions of this Agreement during the Default Period.

6.6 Exercisability of Options. Except with respect to options granted prior to
the date hereof, all vested options will terminate on the earlier of (a) the
expiration of the ten (10) year term of such options, or (b) one (1) year after
the termination of Executive’s employment with the Company, regardless of the
cause of such termination, except that, in the event of a termination for
“Cause” or Executive’s termination without Good Reason, all vested options will
terminate on the earlier of (I) the expiration of the ten (10) year term of such
options, or (II) ninety (90) days after the termination. As provided in the
stock option agreements, unvested options will terminate on the termination of
Executive’s employment with the Company, except to the extent that such options
become vested as a result of such termination under the terms of the governing
stock option agreement or this Agreement. With respect to options granted prior
to the date hereof, any option exercise extension shall be limited to the
maximum amount permitted which would not trigger a modification under I.R.C.
Section 409A.

6.7 No-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Executive’s continuing or future participation in any plan, program, policy or
practice provided by the Company or its subsidiaries and for which the Executive
may quality, nor shall anything herein limit or otherwise affect such rights as
Executive may have under any other contract or agreement with the Company or its
subsidiaries at or subsequent to the Date of Termination (“Other Benefits”)
shall be payable in accordance with such plan, policy, practice or program or
contract or agreement, except as explicitly modified by this Agreement.
Notwithstanding the

 

12



--------------------------------------------------------------------------------

foregoing, if Executive receives payments and benefits pursuant to Article VI of
this Agreement, Executive shall not be entitled to any severance pay or benefits
under any severance plan, program or policy of the Company and its subsidiaries,
unless otherwise specifically provided therein in a specific reference in or to
this Agreement.

6.8 Full Settlement. The Company’s obligation to make the payments provided for
in this Agreement and otherwise to perform its obligations hereunder shall not
be affected by any setoff, counterclaim, recoupment, defense, or other claim,
right or action that the Company may have against the Executive or others,
except to the extent of the mitigation and setoff provisions provided for in
this Agreement. Except as expressly provided for herein, in no event shall
Executive be obligated to seek other employment or take any other action by way
of mitigation of the amounts payable to Executive under any of the provisions of
this Agreement and such amounts shall not be reduced whether or not Executive
obtains other employment. The Company agrees to pay as incurred, to the full
extent permitted by law, all legal fees and expenses that the Executive may
reasonably incur as a result of any contest (regardless of the outcome thereof)
by the Company, Executive or others of the validity or enforceability of, or
liability under, any provision of this Agreement or any guarantee of performance
thereof (including as a result of any contest by Executive about the amount of
any payment pursuant to this Agreement), plus, in each case, interest on any
delayed payment at the applicable federal rate provided for in
Section 7872(f)(2)(A) of the Code.

6.9 Release. It shall be a condition for Executive’s right to receive any
severance benefits hereunder that he execute a general release in favor of the
Company and its affiliates in the form as attached hereto and Appendix B and
covering such additional matters as may be reasonably requested by the Company,
which release shall not encompass the payments contemplated hereby.

ARTICLE 7.

CONFIDENTIALITY

7.1 Nondisclosure of Confidential Material. In the performance of his duties,
Executive may have access to confidential records, including, but not limited
to, development, marketing, organizational, financial, managerial,
administrative and sales information, data, specifications and processes
presently owned or at any time hereafter developed or used by the Company or its
agents or consultants that is not otherwise part of the public domain
(collectively, the “Confidential Material”). All such Confidential Material is
considered secret and is disclosed to Executive in confidence. Executive
acknowledges that the Confidential Material constitutes proprietary information
of the Company which draws independent economic value, actual or potential, from
not being generally known to the public or to other persons who could obtain
economic value from its disclosure or use, and that the Company has taken
efforts reasonable under the circumstances, of which this Section 7.1 is an
example, to maintain its secrecy. Except in the performance of his duties to the
Company or as required by a court order or any gaming regulator or as required
for his personal tax or legal advisors to advise him, Executive shall not,
directly or indirectly for any reason whatsoever, disclose, divulge,
communicate, use or otherwise disclose any such Confidential Material, unless
such Confidential Material ceases to be confidential because it has become part
of the public domain (not due to a breach by

 

13



--------------------------------------------------------------------------------

Executive of his obligations hereunder). Executive shall also take all
reasonable actions appropriate to maintain the secrecy of all Confidential
Information. All records, lists, memoranda, correspondence, reports, manuals,
files, drawings, documents, equipment, and other tangible items (including
computer software), wherever located, incorporating the Confidential Material,
which Executive shall prepare, use or encounter, shall be and remain the
Company’s sole and exclusive property and shall be included in the Confidential
Material. Upon termination of this Agreement, or whenever requested by the
Company, Executive shall promptly deliver to the Company any and all of the
Confidential Material, not previously delivered to the Company, that is in the
possession or under the control of Executive.

7.2 Assignment of Intellectual Property Rights. Any ideas, processes, know-how,
copyrightable works, maskworks, trade or service marks, trade secrets,
inventions, developments, discoveries, improvements and other matters that may
be protected by intellectual property rights, that relate to the Company’s
business and are the results of Executive’s efforts during the Term
(collectively, the “Executive Work Product”), whether conceived or developed
alone or with others, and whether or not conceived during the regular working
hours of the Company, shall be deemed works made for hire and are the property
of the Company. In the event that for whatever reason such Executive Work
Product shall not be deemed a work made for hire, Executive agrees that such
Executive Work Product shall become the sole and exclusive property of the
Company, and Executive hereby assigns to the Company his entire right, title and
interest in and to each and every patent, copyright, trade or service mark
(including any attendant goodwill), trade secret or other intellectual property
right embodied in Executive Work Product. The Company shall also have the right,
in its sole discretion to keep any and all of Executive Work Product as the
Company’s Confidential Material. The foregoing work made for hire and assignment
provisions are and shall be in consideration of this agreement of employment by
the Company, and no further consideration is or shall be provided to Executive
by the Company with respect to these provisions. Executive agrees to execute any
assignment documents the Company may require confirming the Company’s ownership
of any of Executive Work Product. Executive also waives any and all moral rights
with respect to any such works, including without limitation any and all rights
of identification of authorship and/or rights of approval, restriction or
limitation on use or subsequent modifications. Executive promptly will disclose
to the Company any Executive Work Product.

7.3 No Unfair Competition After Termination of Agreement. Executive hereby
acknowledges that the sale or unauthorized use or disclosure of any of the
Company’s Confidential Material obtained by Executive by any means whatsoever,
at any time before, during or after the Term shall constitute unfair
competition. Executive shall not engage in any unfair competition with the
Company either during the Term or at any time thereafter.

7.4 Covenant Not to Compete. In the event this Agreement is terminated by the
Company for cause under Section 6.1 above, or by Executive, for a reason other
than one specified in Section 6.3 above, then for a period of one year after the
effective date of such termination, Executive shall not, directly or indirectly,
work for or provide services to or own an equity interest (except for a
Permissible Investment) in any person, firm or entity engaged in the casino
gaming, card club or horseracing business which competes against the Company in
any “market” in which the Company owns or operates a casino, card club or
horseracing facility. For purposes of this Agreement, “market” shall be defined
as the area within a 100 mile radius of any

 

14



--------------------------------------------------------------------------------

casino, card club or horseracing facility owned or operated or under
construction by the Company.

7.5 No Hire Away Policy. In the event this Agreement is terminated prior to the
normal expiration of the Term, either by the Company for cause under Section 6.1
above, or by Executive, for a reason other than one specified in Section 6.3
above, then for a period of one (1) year after the effective date of such
termination, Executive shall not, directly or indirectly, for himself or on
behalf of any entity with which he is affiliated or employed, hire any person
known to Executive to be an employee of the Company or any of its subsidiaries
(or any person known to Executive to have been such an employee within six
(6) months prior to such occurrence). Executive shall not be deemed to hire any
such person so long as he did not directly or indirectly engage in or encourage
such hiring.

7.6 No Solicitation. During the Term and for a period of one (1) year
thereafter, or, if sooner, for a period of one (1) year after earlier
termination of this Agreement prior to expiration of the Term, and regardless of
the reason for such termination (whether by the Company or Executive), Executive
shall not directly or indirectly, for himself or on behalf of any entity with
which he is affiliated or employed, solicit any employee of the Company or any
of its subsidiaries (or any person who was such an employee within six
(6) months prior to such occurrence) or encourage any such employee to leave the
employment of the Company or any of its subsidiaries.

7.7 Non-Solicitation of Customers. During the Term and for a period of one
(1) year thereafter, or, if sooner, for a period of one (1) year after the
earlier termination of this Agreement prior to the expiration of the Term, and
regardless of the reason for such termination (whether by the Company or
Executive), Executive shall not solicit any customers of the Company or its
subsidiaries or any of their respective casinos or card clubs, or knowingly
encourage any such customers to leave the Company’s casinos or card clubs or
knowingly encourage any such customers to use the facilities or services of any
competitor of the Company or its subsidiaries. Executive shall at no times use
proprietary customer lists or Confidential Material to solicit customers.

7.8 Irreparable Injury. The promised service of Executive under this Agreement
and the other promises of this Article 7 are of special, unique, unusual,
extraordinary, or intellectual character, which gives them peculiar value, the
loss of which cannot be reasonably or adequately compensated in damages in an
action at law.

7.9 Remedies for Breach. Executive agrees that money damages will not be a
sufficient remedy for any breach of the obligations under this Article 7 and
Article 2 hereof and that the Company shall be entitled to injunctive relief
(which shall include, but not be limited to, restraining Executive from directly
or indirectly working for or having an ownership interest (except for a
Permissible Investment) in any person engaged in the casino, gaming or
horseracing businesses in any market which the Company or its affiliates owns or
operates any such business, using or disclosing the Confidential Material) and
to specific performance as remedies for any such breach. Executive agrees that
the Company shall be entitled to such relief, including temporary restraining
orders, preliminary injunctions and permanent injunctions, without the necessity
of proving actual damages and without the necessity of posting a bond or

 

15



--------------------------------------------------------------------------------

making any undertaking in connection therewith. Any such requirement of a bond
or undertaking is hereby waived by Executive and Executive acknowledges that in
the absence of such a waiver, a bond or undertaking might otherwise be required
by the court. Such remedies shall not be deemed to be the exclusive remedies for
any breach of the obligations in this Article 7, but shall be in addition to all
other remedies available at law or in equity.

ARTICLE 8.

ARBITRATION

8.1 General. Except for a claim for injunctive relief under Section 7.9, any
controversy, dispute, or claim between the parties to this Agreement, including
any claim arising out of, in connection with, or in relation to the formation,
interpretation, performance or breach of this Agreement shall be settled
exclusively by arbitration, before a single arbitrator, in accordance with this
Article 8 and the then most applicable rules of the American Arbitration
Association. Judgment upon any award rendered by the arbitrator may be entered
by any state or federal court having jurisdiction thereof. Such arbitration
shall be administered by the American Arbitration Association. Arbitration shall
be the exclusive remedy for determining any such dispute, regardless of its
nature. Notwithstanding the foregoing, either party may in an appropriate matter
apply to a court for provisional relief, including a temporary restraining order
or a preliminary injunction, on the ground that the award to which the applicant
may be entitled in arbitration may be rendered ineffectual without provisional
relief. Unless mutually agreed by the parties otherwise, any arbitration shall
take place in Las Vegas, Nevada.

8.2 Selection of Arbitrator. In the event the parties are unable to agree upon
an arbitrator, the parties shall select a single arbitrator from a list of nine
arbitrators drawn by the parties at random from the “Independent” (or “Gold
Card”) list of retired judges or, at the option of Executive, from a list of
nine persons (which shall be retired judges or corporate or litigation attorneys
experienced in executive employment agreements) provided by the office of the
American Arbitration Association having jurisdiction over Las Vegas, Nevada. If
the parties are unable to agree upon an arbitrator from the list so drawn, then
the parties shall each strike names alternately from the list, with the first to
strike being determined by lot. After each party has used four strikes, the
remaining name on the list shall be the arbitrator. If such person is unable to
serve for any reason, the parties shall repeat this process until an arbitrator
is selected.

8.3 Applicability of Arbitration; Remedial Authority. This agreement to resolve
any disputes by binding arbitration shall extend to claims against any parent,
subsidiary or affiliate of each party, and, when acting within such capacity,
any officer, director, stockholder, employee or agent of each party, or of any
of the above, and shall apply as well to claims arising out of state and federal
statutes and local ordinances as well as to claims arising under the common law.
In the event of a dispute subject to this paragraph the parties shall be
entitled to reasonable discovery subject to the discretion of the arbitrator.
The remedial authority of the arbitrator (which shall include the right to grant
injunctive or other equitable relief) shall be the same as, but no greater than,
would be the remedial power of a court having jurisdiction over the parties and
their dispute. The arbitrator shall, upon an appropriate motion, dismiss any
claim without an evidentiary hearing if the party bringing the motion
establishes that he or it would be entitled to summary judgment if the matter
had been pursued in court litigation. In the event of a conflict

 

16



--------------------------------------------------------------------------------

between the applicable rules of the American Arbitration Association and these
procedures, the provisions of these procedures shall govern.

8.4 Fees and Costs. Any filing or administrative fees shall be borne initially
by the party requesting arbitration. The Company shall be responsible for the
costs and fees of the arbitration, unless Executive wishes to contribute (up to
50%) of the costs and fees of the arbitration. Notwithstanding the foregoing,
the prevailing party in such arbitration, as determined by the arbitrator, and
in any enforcement or other court proceedings, shall be entitled, to the extent
permitted by law, to reimbursement from the other party for all of the
prevailing party’s costs (including but not limited to the arbitrator’s
compensation), expenses, and attorneys’ fees.

8.5 Award Final and Binding. The arbitrator shall render an award and written
opinion, and the award shall be final and binding upon the parties. If any of
the provisions of this paragraph, or of this Agreement, are determined to be
unlawful or otherwise unenforceable, in whole or in part, such determination
shall not affect the validity of the remainder of this Agreement, and this
Agreement shall be reformed to the extent necessary to carry out its provisions
to the greatest extent possible and to insure that the resolution of all
conflicts between the parties, including those arising out of statutory claims,
shall be resolved by neutral, binding arbitration. If a court should find that
the arbitration provisions of this Agreement are not absolutely binding, then
the parties intend any arbitration decision and award to be fully admissible in
evidence in any subsequent action, given great weight by any finder of fact, and
treated as determinative to the maximum extent permitted by law.

ARTICLE 9.

MISCELLANEOUS

9.1 Amendments. The provisions of this Agreement may not be waived, altered,
amended or repealed in whole or in part except by the signed written consent of
the parties sought to be bound by such waiver, alteration, amendment or repeal.

9.2 Entire Agreement. This Agreement and the stock option agreements between the
Company and Executive constitute the total and complete agreement of the parties
and supersedes all prior and contemporaneous understandings and agreements
heretofore made, including the Original Agreement, and there are no other
representations, understandings or agreements.

9.3 Counterparts. This Agreement may be executed in one of more counterparts,
each of which shall be deemed and original, but all of which shall together
constitute one and the same instrument.

9.4 Severability. Each term, covenant, condition or provision of this Agreement
shall be viewed as separate and distinct, and in the event that any such term,
covenant, condition or provision shall be deemed by an arbitrator or a court of
competent jurisdiction to be invalid or unenforceable, the court or arbitrator
finding such invalidity or unenforceability shall modify or reform this
Agreement to give as much effect as possible to the terms and provisions of this

 

17



--------------------------------------------------------------------------------

Agreement. Any term or provision which cannot be so modified or reformed shall
be deleted and the remaining terms and provisions shall continue in full force
and effect.

9.5 Waiver or Delay. The failure or delay on the part of the Company, or
Executive to exercise any right or remedy, power or privilege hereunder shall
not operate as a waiver thereof. A waiver, to be effective, must be in writing
and signed by the party making the waiver. A written waiver of default shall not
operate as a waiver of any other default or of the same type of default on a
future occasion.

9.6 Successors and Assigns. This Agreement shall be binding on and shall inure
to the benefit of the parties to it and their respective heirs, legal
representatives, successors and assigns, except as otherwise provided herein.
Except as provided in this Section 9.6, without the prior written consent of
Executive, this Agreement shall not be assignable by the Company. The Company
will require any successor (whether direct or indirect, by purchase, merger,
consolidation or otherwise) to all or substantially all of the business an/or
assets of the Company to assume expressly and agree to perform this Agreement in
the same manner and to the same extent that the Company would be required to
perform it if no such succession had taken place. “Company” means the Company as
hereinbefore defined and any successor to its business and/or assets as
aforesaid that assumes and agrees to perform this Agreement by operation of law
or otherwise.

9.7 No Assignment or Transfer by Executive. Neither this Agreement nor any of
the rights, benefits, obligations or duties hereunder may be assigned or
transferred by Executive. Any purported assignment or transfer by Executive
shall be void.

9.8 Necessary Acts. Each party to this Agreement shall perform any further acts
and execute and deliver any additional agreements, assignments or documents that
may be reasonably necessary to carry out the provisions or to effectuate the
purpose of this Agreement.

9.9 Governing Law. This Agreement and all subsequent agreements between the
parties shall be governed by and interpreted, construed and enforced in
accordance with the laws of the State of Nevada.

9.10 Notices. All notices, requests, demands and other communications to be
given under this Agreement shall be in writing and shall be deemed to have been
duly given on the date of service, if personally served on the party to whom
notice is to be given, or 48 hours after mailing, if mailed to the party to whom
notice is to be given by certified or registered mail, return receipt requested,
postage prepaid, and properly addressed to the party at his address set forth as
follows or any other address that any party may designate by written notice to
the other parties:

 

To Executive:

  John A. Godfrey   3800 Howard Hughes Parkway   Las Vegas, NV 89109  
Telephone: 702 784-7777   Facsimile: 702 784-7773

To the Company:

  Pinnacle Entertainment, Inc.

 

18



--------------------------------------------------------------------------------

  3800 Howard Hughes Parkway   Las Vegas, NV 89109   Attn: General Counsel  
Telephone: 702 784-7777   Facsimile: 702 784-7773

with copy to:

  Irell & Manella LLP   1800 Avenue of the Stars, Suite 900   Los Angeles, CA
90067-4276   Attn: Al Segel   Telephone: 310 277 1010   Facsimile: 310 284 3052

9.11 Headings and Captions. The headings and captions used herein are solely for
the purpose of reference only and are not to be considered as construing or
interpreting the provisions of this Agreement.

9.12 Construction. All terms and definitions contained herein shall be construed
in such a manner that shall give effect to the fullest extent possible to the
express or implied intent of the parties hereby.

9.13 Counsel. Executive has been advised by the Company that he should consider
seeking the advice of counsel in connection with the execution of this Agreement
and Executive has had an opportunity to do so. Executive has read and
understands this Agreement, and has sought the advice of counsel to the extent
he has determined appropriate. The Company shall reimburse Executive for the
reasonable fees and expenses of Executive’s counsel in connection with this
Agreement.

9.14 Withholding of Compensation. Executive hereby agrees that the Company may
deduct and withhold from the compensation or other amounts payable to Executive
hereunder or otherwise in connection with Executive’s employment any amounts
required to be deducted and withheld by the Company under the provisions of any
applicable Federal, state and local statute, law, regulation, ordinance or
order.

9.15 References to Sections of the Code. All references in this Agreement and
Appendix A hereto to sections of the Code shall be to such sections and to any
successor or substantially comparable sections of the Code or to any successor
thereto.

9.16 Effect of Delay. Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right Executive or the Company may have hereunder, including without limitation
the right of Executive to terminate employment for Good Reason pursuant to
Section 6.5, shall not be deemed to be a waiver of such provision or right or
any other provision or right of this Agreement.

 

19



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed this      day of October 2006 and effective as of June 13, 2006.

 

EXECUTIVE

   

THE COMPANY

JOHN A. GODFREY

   

PINNACLE ENTERTAINMENT, INC.

/s/    JOHN A. GODFREY

   

/s/    DANIEL R. LEE

   

By: Daniel R. Lee

   

Its: Chairman and Chief Executive Officer

 

20



--------------------------------------------------------------------------------

Appendix A

Tax Grossup Payments

(a) Anything in this Agreement to the contrary notwithstanding and except as set
forth below, in the event it shall be determined that any Payment would be
subject to the Excise Tax, then Executive shall be entitled to receive an
additional payment (a “Gross-Up Payment”) in an amount such that after payment
by Executive of all taxes (excluding any interest, additions, increases or
penalties imposed with respect to such taxes except for interest, additions,
increases or penalties with respect to the Excise Tax), including, without
limitation, any income taxes (except for any interest, additions, increases and
penalties imposed with respect thereto) and the Excise Tax imposed upon the
Payment and the Gross-Up Payment, Executive is placed in the same tax position
with respect to the Payment as Executive would have been in if the Excise Tax
had never been enacted.

(b) Subject to the provisions of Section (c), all determinations required to be
made under this appendix, including whether and when a Gross-Up Payment is
required and the amount of such Gross-Up Payment and the assumptions to be
utilized in arriving at such determination, shall be made by the Company’s
independent accounting firm or such other nationally recognized certified public
accounting firm as may be designated by Executive (the “Accounting Firm”) which
shall provide detailed supporting calculations both to the Company and Executive
within 15 business days of the receipt of notice from Executive that there has
been a Payment, or such earlier time as is requested by the Company. All fees
and expenses of the Accounting Firm shall be borne solely by the Company.
Subject to Section e) below, any Gross-Up Payment, as determined pursuant to
this appendix shall be paid by the Company to Executive within five days of the
receipt of the Accounting Firm’s determination. Any determination by the
Accounting Firm shall be binding upon the Company and Executive. As a result of
the uncertainty in the application of Section 4999 of the Code at the time of
the initial determination by the Accounting Firm hereunder, it is possible that
Gross-Up Payments which will not have been made by the Company should have been
made (“Underpayment”), consistent with the calculations required to be made
hereunder. In the event that the Company exhausts its remedies pursuant to
Section (c) and Executive thereafter is required to make a payment of any Excise
Tax, the Accounting Firm shall determine the amount of the Underpayment that has
occurred and any such Underpayment shall be promptly paid by the Company to or
for the benefit of Executive.

(c) Executive shall notify the Company in writing of any claim by the Internal
Revenue Service that, if successful, would require the payment by the Company of
the Gross-Up Payment. Such notification shall be given as soon as practicable
but no later than ten business days after Executive is informed in writing of
such claim and shall apprise the Company of the nature of such claim and the
date on which such claim is requested to be paid. Executive shall not pay such
claim prior to the expiration of the 30-day period following the date on which
it gives such notice to the Company (or such shorter period ending on the date
that any payment of taxes with respect to such claim is due). If the Company
notifies Executive in writing prior to the expiration of such period that it
desires to contest such claim, Executive shall:

(i) give the Company any information reasonably requested by the Company
relating to such claim,

 

21



--------------------------------------------------------------------------------

(ii) take such action in connection with contesting such claim as the Company
shall reasonably request in writing from time to time, including, without
limitation, accepting legal representation with respect to such claim by an
attorney reasonably selected by the Company,

(iii) cooperate with the Company in good faith in order effectively to contest
such claim, and

(iv) permit the Company to participate in any proceedings relating to such
claim;

provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold Executive harmless, on an
after-tax basis, for any Excise Tax or income tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on the foregoing provisions of
this Section (c), the Company shall control all proceedings taken in connection
with such contest and, at its sole option, may pursue or forgo any and all
administrative appeals, proceedings, hearings and conferences with the taxing
authority in respect of such claim; provided, that any extension of the statute
of limitations relating to payment of taxes for the taxable year of Executive
with respect to which such contested amount is claimed to be due is limited
solely to such contested amount. Furthermore, the Company’s control of the
contest shall be limited to issues with respect to which a Gross-Up Payment
would be payable hereunder and Executive shall be entitled to settle or contest,
as the case may be, any other issue raised by the Internal Revenue Service or
any other taxing authority.

(d) If Executive becomes entitled to receive any refund with respect to the
Gross-Up Payment or the Excise Tax, Executive shall promptly pay to the Company
the amount of such refund (together with any interest paid or credited thereon
after taxes applicable thereto). If Executive would have received a refund of
all or any portion of the Gross-Up Payment or the Excise Tax, except that a
taxing authority offset the amount of such refund against other tax liabilities,
interest, or penalties , Executive shall pay the amount of such offset over to
the Company, together with the amount of interest Executive would have received
from the taxing authority if such offset had been an actual refund, promptly
after receipt of notice from the taxing authority of such offset.

(e) Notwithstanding any other provision of this appendix, the Company may
withhold and pay over to the Internal Revenue Service for the benefit of
Executive all or any portion of the Gross-Up Payment that it determines in good
faith that it is or may be in the future required to withhold, and Executive
hereby consents to such withholding.

(f) Definitions. The following terms shall have the following meanings for
purposes of this appendix.

 

22



--------------------------------------------------------------------------------

(i) “Excise Tax” shall mean the excise tax imposed by Section 4999 of the Code,
together with any interest or penalties imposed with respect to such excise tax.

(ii) A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of Executive, whether paid or payable pursuant to this Agreement or
otherwise.

 

23



--------------------------------------------------------------------------------

APPENDIX B

RELEASE and RESIGNATION

For valuable consideration, receipt of which is hereby acknowledged, the
undersigned                              (“Executive”), for himself and his
spouse, heirs, estate, administrators and executors, hereby fully and forever
releases and discharges Pinnacle Entertainment, Inc., a Delaware corporation
(the “Company”), and each of its subsidiaries and the officers, directors,
employees, attorneys and agents of the Company and each such subsidiary, of and
from any and all claims, demands, causes of action of any kind or nature, in
law, equity or otherwise, whether known or unknown, which Executive has had, may
have had, or now has, or may have, arising out of or in connection with
Executive’s employment with the Company and/or its subsidiaries or the
termination of such employment; provided, however, that nothing contained herein
is intended to nor shall constitute a release of the Company from any
obligations it may have to Executive under any written employment agreement
between Executive and the Company in effect as of the date hereof, or any
deferred compensation plan or arrangement in which Executive participates, nor
shall it prevent Executive from exercising his rights, if any, under any such
employment agreement or under any stock option, restricted stock or similar
agreement in effect as of the date hereof in accordance with their terms.

Executive represents and warrants that he has not assigned or in any way
conveyed, transferred or encumbered all or any portion of the claims or rights
covered by this release.

Executive hereby resigns from all positions as an officer, director or employee
of the Company and each of its subsidiaries or affiliates effective the date
hereof and further agrees to execute such further evidence of such resignations
as may be necessary or appropriate to effectuate the foregoing.

Executed this              day of                     , 20    .

 

   

Executive

 

24